Name: Commission Regulation (EEC) No 1903/90 of 4 July 1990 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 7 . 90 Official Journal of the European Communities No L 172/31 COMMISSION REGULATION (EEC) No 1903/90 of 4 July 1990 fixing the aid for soya beans ; he information at present available to the Commission ? hat the amount of the aid at present in force should be iltered as set out in this Regulation, IAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2(7) thereof, Having regard to Council Regulation 2286/88 of 49 July 1988 providing for the granting of special aid for soya beans produced and -processed in Portugal {3), Wheareas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaran ­ teed quantities for the 1990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Whereas the amount of the aid referred to in Article 2 ( 1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 1478/90 (4), as last amended by Regulation (EEC) No 1 826/90 (*); Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1478 /90 to 1 . The amount of the aid provided for in Regulation EEC) No 1491 /85 and the amount of the special aid provided for in Article 1 of Regulation (EEC) No 2286/88 in the case of Portugal shall be as set out in the Annex hereto. 2. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for soya beans, will be confirmed or replaced , as from 5 July 1990 to take into account prices and related measures for the 1990/91 marketing year and in particular those which concern the application of maximum guaranteed quanti ­ ties . Article 2 This Regulation shall enter into force on 5 July 1990 . This Regulation shall be binding in its entire y and directly applicable in all Member States . Done at Brussels , 4 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 151 , 10 . 6 . 1985, p. 15. 0 OJ No L 197, 26 . 7 . 1988, p. 11 . (3) OJ No L 201 , 27. 7 . 1988, p , 2. (4) OJ No L 140, 1 . 6 . 1990, p. 72. 0 OJ No L 167, 30 . 6, 1990, p. 79 . No L 172/32 Official Journal of the European Communities 5 . 7 . 90 ANNEX to the Commission Regulation of 4 July 1990 fixing the aid for soya beans (ECU/100 kg) Seed harvested in Spain Portugal another MemberState Seed processed in current period  Spain 0,000 27,614 27,614  Portugal 19,687 27,614 0 27,614  another Member State 19,687 27,614 27,614 Seed processed in first period  Spain 0,000 27,399 27,399  Portugal 19,472 27,399 (*) 27,399  another Member State 19,472 27,399 27,399 Seed processed in second period  Spain 0,000 27,166 27,166  Portugal 20,969 27,166 0 27,166  another Member State 20,969 27,166 27,166 Seed processed in third period (')  Spain 0,000 26,447 26,447  Portugal 20,250 26,447 0 26,447  another Member State 20,250 26,447 26,447 Seed processed in fourth period (') :  Spain 0,000 26,447 26,447  Portugal 20,250 26,447 0 26,447  another Member State 20,250 26,447 26,447 Seed processed in fifth period (')  Spain 0,000 26,153 26,153  Portugal 19,956 26,153 0 26,153  another Member State 19,956 26,153 26,153 (*) Special aid . (') Subject, in cases of advance fixing for the 1990/^1 marketing year, to application of maximum guaranteed quan ­ tity arrangements for that marketing year.